Citation Nr: 0515495	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  99-20 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for disability of the left 
wrist.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel





INTRODUCTION

The veteran had active military service from February 1967 to 
May 1998.  This matter arises from a May 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, which denied service connection for 
disability of the left wrist.  

The veteran was afforded a personal hearing in February 2003 
at the local RO before the undersigned veterans law judge.  A 
transcript of the hearing is associated with the claims 
folder.

The Board remanded this matter in November 2003 for the 
purpose of curing due process deficiencies.  The matter was 
returned to the Board in March 2005 for final appellate 
consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The medical evidence of record does not show a current 
diagnosis or treatment of a disability of the left wrist.


CONCLUSION OF LAW

A disability of the left wrist was not incurred or aggravated 
in service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in April 2004, the RO advised the veteran 
of the essential elements of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim for service 
connection, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
advised of the evidence received.  The veteran was also asked 
to identify any additional information or evidence that he 
wanted VA to try and obtain.  The RO also requested that the 
veteran send any evidence to VA that might be pertinent to 
the claim.  This letter provided the notice of all four 
elements that were discussed above.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).

The May 1999 rating decision, June 1999 Statement of the Case 
(SOC), and Supplemental Statements of the Case (SSOCs) issued 
in September 1999 and January 2005 collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for service connection.  The January 2005 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Service medical records are associated with the claims file.  
The veteran has not identified any outstanding medical 
records that would be pertinent to the claim on appeal.  
Indeed, during the course of his February 2003 personal 
hearing, the veteran testified that he had not received any 
post-service treatment for his left wrist problem.  A VA 
examination was conducted in November 1998.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, No. 02-1077, slip op. at 33 
(U.S. Vet. App. Apr. 14, 2005).  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was legally impossible in the circumstances of this case, 
where the claim was adjudicated in May 1999.  However, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although the notice provided to the veteran 
in 2004 was not given prior to the first adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.  
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated and the January 2005 SSOC was provided to the 
veteran.

Analysis

The veteran contends that he currently suffers from a 
disability of the left wrist.  He maintains that he injured 
his wrist in service, and that he continues to experience the 
chronic residuals of the injury.  The veteran believes that 
he may have carpal tunnel syndrome.  However, he notes that 
he is not a doctor, and that his opinion is only speculative.  
He feels that he should receive compensation for the pain he 
experiences.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service medical records show that the veteran was seen in 
April 1994 for complaints of left wrist pain.  He also 
endorsed numbness and tingling to his left thumb and first 
and second digits.  He said the pain started after being 
handcuffed.  He stated that the cuffs were made too tight, 
and that he started to experience numbness after a couple of 
hours.  There was no swelling, crepitus, induration, or 
echymosis.  Motor function was intact without weakness.  The 
diagnosis was neuroproxia.  The veteran was advised that the 
symptoms would resolve in one to two weeks, and that he 
should return to the clinic if the symptoms persisted.  There 
are no other treatment records reflecting additional 
complaints of left wrist pain or numbness.  The veteran's 
June 1998 service discharge examination indicated that his 
upper extremities were normal.  

The Board has also considered a November 1998 VA examination 
report.  At that time, the veteran provided a history of 
injuring his left wrist when he slipped in the galley, fell, 
and caught himself with his left arm.  He denied current 
treatment.  Examination of the left wrist during range of 
motion revealed no evidence of pain.  The impression was 
normal left wrist.

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).   
Here, there is no competent medical evidence documenting a 
diagnosis of a disability of the left wrist.  The mere fact 
that the veteran was treated for complaints of left wrist 
pain (following an injury) in service is insufficient to 
establish a claim of service connection.  Although the 
veteran has expressed his own opinion that he currently 
suffers from carpal tunnel syndrome of the left wrist, the 
Court has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

The Board recognizes that the veteran maintains that he 
currently suffers from left wrist pain.  This complaint was 
noted at his November 1998 examination.  VA does not 
generally grant service connection for symptoms alone, 
without an identified basis for those symptoms.  Indeed, the 
Court has held specifically held that "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted." Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  Here, as noted above, the veteran's 
complaint of left wrist pain could not be ascribed to any 
acute or chronic disability of the wrist.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection  and that, therefore, the 
provisions of § 5107(b) are not applicable.


ORDER

Entitlement to service connection for disability of the left 
wrist is denied.



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


